Citation Nr: 1109131	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from January 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, Massachusetts, that denied an increased disability rating in excess of 30 percent for chronic bronchitis.  

The Board previously denied the Veteran's claim in a May 2009 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and the VA Office of General Counsel filed a Joint Motion for Remand to vacate the May 2009 Board decision and to afford the Veteran a VA examination to rate his service-connected chronic bronchitis.  The Joint Motion for Remand was granted in a February 2010 Order by the Court.  Therefore, the May 2009 Board decision is vacated, and the case has been returned to the Board for actions consistent with the Joint Motion for Remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Joint Motion for Remand specifically indicated that an August 2006 VA examination was inadequate for rating purposes because it did not provide specific pulmonary function test results.  Rather, the examiner described the Veteran's FEV1 and FEV1/FVC results as "mildly reduced" and "reduced" without providing any percentage of reduction.  

Once the VA Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate.  If the examination report is not adequate, the VA adjudicator should return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Upon remand, the Veteran will be given a new VA examination that includes pulmonary function testing, and the examination will provide the specific percentage findings for the pulmonary function test.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of chronic bronchitis.  Any medically indicated special tests should be accomplished to include a pulmonary function test with all numeric findings specifically set forth in the examination report.  The pulmonary function test results should report FEV-1, FEV-1/FVC, DLCO, and maximum oxygen consumption.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, specifically expressed in the metrics of Diagnostic Code 6600.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher rating for chronic bronchitis may be granted for any of the rating period.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

